Title: Thomas Jefferson to Samuel Pleasants, 7 November 1812
From: Jefferson, Thomas
To: Pleasants, Samuel


          Sir Monticello Nov. 7. 12.
          I see advertised in your paper of the 7th Hutton’s Mathematics 2. v. 8vo 8. Dol. which I will pray you to send me, adding thereto a copy of Mason’s book on the Horse, advertised in the same paper.  mr Gibson will be so kind as to pay for them on shewing him this letter. the books to be securely wrapped in paper, addressed to me to the care of David Higgenbotham in Milton, & forwarded by the Milton stage. indeed mr Higgenbotham is now in Richmond & will take charge of them himself if delivered to him, & he should be returning in the stage.
          Accept the assurance of my esteem & respect.Th: Jefferson
         